Name: Commission Regulation (EEC) No 2171/89 of 18 July 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/920 . 7. 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2171/89 of 18 July 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1 577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 355, 17. 12. 1987, p. 19. No L 208/ 10 Official Journal of the European Communities 20. 7. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 940 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 30,28 1 312 243,69 62,70 212,88 5 422 23,45 45 510 70,71 20,47 1.30 0703 10 19 Onions (other than sets) 20,15 873 162*15 41,72 141,65 3 608 15,60 30 282 47,05 13,62 1.40 0703 20 00 Garlic 177,13 7 678 1 425,30 366,77 1 245,09 31 714 137,18 266 177 413,60 119,73 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 070410 90 Cauliflowers v 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 64,47 2 795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 52^4 2 294 426,65 109,65 372^2 9 430 41,08 79 578 123,47 35,78 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 236,46 10 238 1 902,64 488,93 1 660,24 42122 183,84 353 735 551,08 161,60 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 77,89 3 376 626,78 161,29 547,53 13 946 60,32 117 053 181,88 52,65 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41657 64,63 18,73 1.200 Asparagus : \ \ II IlIIL 1.200.1 ex 0709 20 00  green 732,73 31 763 5 895,95 1 517,20 5 150,47 131 190 567,48 1 101 074 1 710,93 495,30 1.200.2 ex 0709 20 00  other 416,48 18 032 3 351,18 861,16 2 924,23 74190 323,80 623 043 970,64 284,64 1.210 0709 30 00 Aubergines (egg-plants) 32,55 1 411 261,92 67,40 228,80 5 828 25,21 48 915 76,00 22,00 1.220 ex 0709 40 00 Celery stalks and leaves 78,74 3 413 633,65 163,05 553,53 14 099 60,98 118 336 183,88 53,23 1.230 0709 51 30 Chantarelles 673,42 29 192 5 418,69 1 394,39 4 733,56 120 571 521,55 1 011 946 1 572,44 455,20 1.240 0709 60 10 Sweet peppers 73,57 3 189 592,02 152,34 517,17 13 173 56,98 110 561 171,79 49,73 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 10531 357,49 9 106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 26,15 1 133 210,45 54,15 183,84 4682 20,25 39 302 61,07 17,67 2.30 ex 0804 30 00 Pineapples, fresh 33,76 1 463 271,67 69,91 237,32 6 045 26,14 50 735 78,83 22,82 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 117,79 5 106 947,81 243,90 827,97 21 089 91,22 177 005 275,04 79,62 2.50 ex 0804 50 00 Guavas and mangoes, fresh 136,48 5916 1 098,24 282,60 959,38 24 436 105,70 205 097 318,69 92,25 2.60 Sweet oranges, fresh : \ l 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi sanguines 28,79 1 247 232,04 59,63 202,49 5 128 22,34 43 280 67,15 19,46 20. 7. 89 Official Journal of the European Communities No L 208/11 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 ¢  Navels, Navelines. Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,61 1 674 310,73 79,96 271,44 6 914 29,90 58 030 90,17 26,10 2.60.3 0805 10 19 0805 10 29 0805 1039 0805 10 49  Others 24,99 1 083 201,12 51,75 175,69 4 475 19,35 37 559 58,36 16,89 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : \ 2.70.1 ex 0805 20 10  Clementines 63,38 2 747 509,99 131,23 445,50 11 347 49,08 95 241 147,99 42,84 2.70.2 ex 0805 20 30  Monreales and Satsumas 28,11 1 218 226,24 58,21 197,63 5 034 21,77 42 251 65,65 19,00 2.70.3 ex 0805 20 50  Mandarins and Wilkings 101,79 4 436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 59,84 2 594 481,57 123,92 420,68 10 715 46,35 89,935 139,74 40,45 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 50,60 2 193 407,17 104,77 355,69 9 060 39,19 76 040 118,15 34,20 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 140,92 6 109 1 133,96 291,80 990,59 25 231 109,14 211 769 329,06 95,26 2.90 Grapefruit, fresh : IlIlIlI \ \ Il 2.90.1 ex 0805 40 00  white 43,46 1 884 349,71 89,99 305,49 7 781 33,66 65 309 101,48 29,37 2.90.2 ex 080540 00  pink 70,84 3 071 570,06 146,69 497,98 12 684 54,86 106 459 165,42 47,88 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 186,22 8 072 1 498,48 385,60 1 309,01 33 342 144,22 279 842 434,84 125,88 2.110 0807 10 10 Water-melons 19,25 834 154,93 39,87 135,34 3 447 14,91 28 934 44,96 13,01 2.120 Melons (other than water ­ melons) I |1 I 2.120.1 ex 080710 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 46,85 2 031 377,02 97,02 329,35 8 389 36,28 70 410 109,40 31,67 2.120.2 ex 0807 10 90  Other 65,69 2 847 528,60 136,02 461,76 1 1 761 50,87 98 717 153,39 44,40 2.130 0808 10 91 Apples 57,22 2 480 460,50 118,50 402,27 10 246 44,32 85 998 : 133,63 38,68 0808 10 93 I IIIIIIII IIII||\ 0808 10 99 l \ II I I 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 74,60 3 234 600,34 154,48 524,43 13 358 57,78 112 114 174,21 50,43 2.150 0809 10 00 Apricots 69,17 2 998 556,57 143,22 486,20 12 384 53,57 103 941 161,51 46,75 2.160 0809 20 10 0809 20 90 Cherries 166,70 7 217 1 341,37 344,70 1 170,48 29 696 129,61 249 385 388,51 1 13,93 2.170 ex 0809 30 00 Peaches 31,94 1 384 257,05 66,14 224,55 5 719 24,74 48 005 74,59 21,59 2.180 ex 0809 30 00 Nectarines 63,79 2 765 513,33 132,09 448,42 11 422 49,40 95 865 148,96 43,12 2.190 0809 40 11 0809 40 19 Plums 82,61 3 581 664,73 171,05 580,68 14 790 63,98 124 140 192,8? 55,84 2.200 0810 10 10 Strawberries 118,75 5 141 955,54 245,54 833,80 21 154 92,32 177 651 276,76 81,16 r 0810 10 90 I \ L r 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 171,67 7442 1 381,41 355,47 1 206,75 30 737 132,96 257 980 400,87 116,04 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 191,05 8 282 1 537,31 395,59 1 342^3 34 206 147,96 287 094 446,11 129,14 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 13538 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 333,12 14 517 2 701,33 693,55 2 348,43 58 917 259^3 505 433 781,78 217,58